Exhibit 10.2

SUBSCRIPTION AGREEMENT

Oaktree Acquisition Corp.

333 South Grand Avenue, 28th Floor

Los Angeles, California 90071

Ladies and Gentlemen:

This Subscription Agreement (this “Subscription Agreement”) is being entered
into as of the date set forth on the signature page hereto, by and between
Oaktree Acquisition Corp., a Cayman Islands exempted company (“Oaktree”), and
the undersigned subscriber (the “Investor”), in connection with the Agreement
and Plan of Merger, dated as of the date hereof (as may be amended, supplemented
or otherwise modified from time to time, the “Transaction Agreement”), by and
among Oaktree, Hims, Inc., a Delaware corporation (the “Company”), and Rx Merger
Sub, Inc., a Delaware corporation (“Merger Sub”), pursuant to which, among other
things, Merger Sub will merge with and into the Company, with the Company as the
surviving company in the merger and, after giving effect to such merger, will
become a wholly-owned subsidiary of Oaktree, on the terms and subject to the
conditions therein (the transactions contemplated by the Transaction Agreement,
including the merger, the “Transaction”). In connection with the Transaction,
Oaktree is seeking commitments from interested investors to purchase, following
the Domestication (as defined below) and prior to the closing of the
Transaction, shares of Oaktree’s class A common stock, par value $0.0001 per
share (the “Shares”), in a private placement for a purchase price of $10.00 per
share (the “Per Share Purchase Price”). On or about the date of this
Subscription Agreement, Oaktree is entering into subscription agreements (the
“Other Subscription Agreements” and together with the Subscription Agreement,
the “Subscription Agreements”) with certain other investors (the “Other
Investors” and together with the Investor, the “Investors”), pursuant to which
the Investors have agreed to purchase on the closing date of the Transaction,
inclusive of the Shares subscribed for by the Investor, an aggregate amount of
up to 7,500,000 Shares, at the Per Share Purchase Price. Prior to the closing of
the Transaction (and as more fully described in the Transaction Agreement),
Oaktree will domesticate as a Delaware corporation in accordance with
Section 388 of the General Corporation Law of the State of Delaware and Part XII
of the Cayman Islands Companies Law (2020 Revision) (the “Domestication”). The
aggregate purchase price to be paid by the Investor for the subscribed Shares
(as set forth on the signature page hereto) is referred to herein as the
“Subscription Amount.”

In connection therewith, and in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, set
forth herein, and intending to be legally bound hereby, each of the Investor and
Oaktree acknowledges and agrees as follows:

1. Subscription. The Investor hereby irrevocably subscribes for and agrees to
purchase from Oaktree the number of Shares set forth on the signature page of
this Subscription Agreement on the terms and subject to the conditions provided
for herein. The Investor acknowledges and agrees that Oaktree reserves the right
to accept or reject the Investor’s subscription for the Shares for any reason or
for no reason, in whole or in part, at any time prior to its acceptance, and the
same shall be deemed to be accepted by Oaktree only when this Subscription
Agreement is signed by a duly authorized person by or on behalf of Oaktree;
Oaktree may do so in counterpart form. The Investor acknowledges and agrees
that, as a result of the Domestication, the Shares that will be issued pursuant
hereto shall be shares of class A common stock in a Delaware corporation (and
not, for the avoidance of doubt, ordinary shares in a Cayman Islands exempted
company).

2. Closing. The closing of the sale of the Shares contemplated hereby (the
“Closing”) is contingent upon the substantially concurrent consummation of the
Transaction. The Closing shall occur on the date of, and substantially
concurrently with and conditioned upon the effectiveness of, the Transaction.
Upon (a) satisfaction or waiver of the conditions set forth in Section 3 below
and (b) delivery of written notice from (or on behalf of) Oaktree to the
Investor (the “Closing Notice”), that Oaktree reasonably expects all conditions
to the closing of the Transaction to be satisfied or waived on a date that is
not less than five (5) business days from the date on which the Closing Notice
is delivered to the Investor, the Investor shall deliver to Oaktree, three
(3) business days prior to the closing date specified in the Closing Notice (the
“Closing Date”), the Subscription Amount by wire transfer of United States
dollars in immediately available funds to the account(s) specified by Oaktree in
the Closing Notice. On the Closing Date, Oaktree shall issue a number of Shares
to the Investor set forth on the signature page to this Subscription Agreement
and subsequently cause such Shares to be registered in book entry form in the
name of the Investor on Oaktree’s share



--------------------------------------------------------------------------------

register; provided, however, that Oaktree’s obligation to issue the Shares to
the Investor is contingent upon Oaktree having received the Subscription Amount
in full accordance with this Section 2. For purposes of this Subscription
Agreement, “business day” shall mean a day, other than a Saturday or Sunday, on
which commercial banks in New York, New York are open for the general
transaction of business.

3. Closing Conditions.

a. The obligation of the parties hereto to consummate the purchase and sale of
the Shares pursuant to this Subscription Agreement is subject to the following
conditions:

(i) no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby; and

(ii) all conditions precedent to the closing of the Transaction under the
Transaction Agreement shall have been satisfied or waived (as determined by the
parties to the Transaction Agreement and other than those conditions under the
Transaction Agreement which, by their nature, are to be fulfilled at the closing
of the Transaction, including to the extent that any such condition is dependent
upon the consummation of the purchase and sale of the Shares pursuant to this
Subscription Agreement).

b. The obligation of Oaktree to consummate the issuance and sale of the Shares
pursuant to this Subscription Agreement shall be subject to the condition that
all representations and warranties of the Investor contained in this
Subscription Agreement are true and correct in all material respects at and as
of the Closing Date, and consummation of the Closing shall constitute a
reaffirmation by the Investor of each of the representations and warranties of
the Investor contained in this Subscription Agreement as of the Closing Date.

c. The obligation of the Investor to consummate the purchase of the Shares
pursuant to this Subscription Agreement shall be subject to the condition that
all representations and warranties of Oaktree contained in this Subscription
Agreement shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or Material
Adverse Effect (as defined herein), which representations and warranties shall
be true in all respects) at and as of the Closing Date, and consummation of the
Closing shall constitute a reaffirmation by Oaktree of each of the
representations and warranties of Oaktree contained in this Subscription
Agreement as of the Closing Date.

4. Further Assurances. At the Closing, the parties hereto shall execute and
deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the subscription as contemplated by this Subscription Agreement.

5. Oaktree Representations and Warranties. Oaktree represents and warrants to
the Investor that:

a. Oaktree is an exempted company duly incorporated, validly existing and in
good standing under the laws of the Cayman Islands (to the extent such concept
exists in such jurisdiction). Oaktree has all power (corporate or otherwise) and
authority to own, lease and operate its properties and conduct its business as
presently conducted and to enter into, deliver and perform its obligations under
this Subscription Agreement. As of the Closing Date, following the
Domestication, Oaktree will be duly incorporated, validly existing as a
corporation and in good standing under the laws of the State of Delaware.

b. As of the Closing Date, the Shares will be duly authorized and, when issued
and delivered to the Investor against full payment therefor in accordance with
the terms of this Subscription Agreement, the Shares will be validly issued,
fully paid and non-assessable and will not have been issued in violation of or
subject to any preemptive or similar rights created under Oaktree’s certificate
of incorporation (as amended to the Closing Date) or under the General
Corporation Law of the State of Delaware.

 

2



--------------------------------------------------------------------------------

c. This Subscription Agreement has been duly authorized, executed and delivered
by Oaktree and, assuming that this Subscription Agreement constitutes the valid
and binding agreement of the Investor, this Subscription Agreement is
enforceable against Oaktree in accordance with its terms, except as may be
limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
the rights of creditors generally, or (ii) principles of equity, whether
considered at law or equity.

d. The issuance and sale of the Shares and the compliance by Oaktree with all of
the provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of Oaktree or any of its subsidiaries pursuant to
the terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which Oaktree or any of its
subsidiaries is a party or by which Oaktree or any of its subsidiaries is bound
or to which any of the property or assets of Oaktree is subject that would
reasonably be expected to have a material adverse effect on the business,
financial condition or results of operations of Oaktree and its subsidiaries,
taken as a whole (a “Material Adverse Effect”) or materially affect the validity
of the Shares or the legal authority of Oaktree to comply in all material
respects with the terms of this Subscription Agreement; (ii) result in any
violation of the provisions of the organizational documents of Oaktree; or
(iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over Oaktree or any of their properties that would
reasonably be expected to have a Material Adverse Effect or materially affect
the validity of the Shares or the legal authority of Oaktree to comply in all
material respects with this Subscription Agreement.

e. As of their respective dates, all reports (the “SEC Reports”) required to be
filed by Oaktree with the U.S. Securities and Exchange Commission (the “SEC”)
complied in all material respects with the applicable requirements of the
Securities Act of 1933, as amended, (the “Securities Act”) and/or the Securities
Exchange Act of 1934, as amended, (the “Exchange Act”) and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The financial statements of Oaktree included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing and fairly present in all material respects the financial
position of Oaktree as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. A copy of each SEC
Report is available to the Investor via the SEC’s EDGAR system. To the knowledge
of Oaktree, there are no material outstanding or unresolved comments in comment
letters from the staff of the Division of Corporation Finance of the SEC with
respect to any of the SEC Reports.

f. Other than the Other Subscription Agreements, the Transaction Agreement and
any other agreement expressly contemplated by the Transaction Agreement, Oaktree
has not entered into any side letter or similar agreement with any investor in
connection with such investor’s direct or indirect investment in Oaktree or with
any other investor. No Other Subscription Agreement includes terms and
conditions that are materially more advantageous to any such Other Investor than
Investor hereunder, and such Other Subscription Agreements have not been amended
in any material respect following the date of this Subscription Agreement.

g. Assuming the accuracy of the Investor’s representations and warranties set
forth in Section 6, no registration under the Securities Act is required for the
offer and sale of the Shares by Oaktree to the Investor hereunder. The Shares
(i) were not offered by any form of general solicitation or general advertising
and (ii) are not being offered in a manner involving a public offering under, or
in a distribution in violation of, the Securities Act, or any state securities
laws.

h. Except for such matters as have not had and would not be reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect, as of the
date hereof, there is no (i) action, suit, claim or other proceeding, in each
case by or before any governmental authority pending, or, to the knowledge of
Oaktree, threatened against Oaktree or (ii) judgment, decree, injunction, ruling
or order of any governmental entity or arbitrator outstanding against Oaktree.

 

3



--------------------------------------------------------------------------------

i. As of the date of this Agreement, the authorized capital stock of Oaktree
consists of (i) 500,000,000 Class A ordinary shares, (ii) 50,000,000 Class B
ordinary shares and (iii) 1,000,000 preference shares, each with a nominal or
par value of $0.0001 per share. As of the date of this Subscription Agreement,
(A) 20,125,000 Class A ordinary shares of Oaktree are issued and outstanding,
(B) 5,031,250 Class B ordinary shares of Oaktree are issued and outstanding, (C)
10,725,000 warrants to purchase Class A ordinary shares of Oaktree are issued
and outstanding, and (D) no preference shares are issued and outstanding. All
(1) issued and outstanding Class A ordinary shares and Class B ordinary shares
of Oaktree have been duly authorized and validly issued, are fully paid and
are non-assessable and (2) outstanding warrants have been duly authorized and
validly issued. Except as set forth above and pursuant to the Other Subscription
Agreements, the Transaction Agreement and the other agreements and arrangements
referred to therein, as of the date hereof, there are no outstanding options,
warrants or other rights to subscribe for, purchase or acquire from Oaktree any
Class A ordinary shares, Class B ordinary shares or other equity interests in
Oaktree, or securities convertible into or exchangeable or exercisable for such
equity interests. As of the date hereof, Oaktree has no subsidiaries, other than
Merger Sub, and does not own, directly or indirectly, interests or investments
(whether equity or debt) in any person, whether incorporated or unincorporated.
There are no shareholder agreements, voting trusts or other agreements or
understandings to which Oaktree is a party or by which it is bound relating to
the voting of any securities of Oaktree, other than (1) as set forth in the SEC
Reports and (2) as contemplated by the Transaction Agreement.

j. As of the date hereof, the issued and outstanding Class A ordinary shares of
Oaktree are registered pursuant to Section 12(b) of the Securities Exchange Act,
and are listed for trading on the New York Stock Exchange (the “NYSE”) under the
symbol “OAC.” There is no suit, action, proceeding or investigation pending or,
to the knowledge of Oaktree, threatened against Oaktree by NYSE or the
Commission with respect to any intention by such entity to deregister the Shares
or prohibit or terminate the listing of the Shares on NYSE. Oaktree has taken no
action that is designed to terminate the registration of the Shares under the
Exchange Act.

k. Neither Oaktree nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with any offer or sale of the Subscribed
Amount.

6. Investor Representations and Warranties. The Investor represents and warrants
to Oaktree that:

a. The Investor (i) is a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act) or an institutional “accredited investor” (within
the meaning of Rule 501(a) under the Securities Act), in each case, satisfying
the applicable requirements set forth on Schedule A, (ii) is acquiring the
Shares only for his, her or its own account and not for the account of others,
or if the Investor is subscribing for the Shares as a fiduciary or agent for one
or more investor accounts, the Investor has full investment discretion with
respect to each such account, and the full power and authority to make the
acknowledgements, representations and agreements herein on behalf of each owner
of each such account, and (iii) is not acquiring the Shares with a view to, or
for offer or sale in connection with, any distribution thereof in violation of
the Securities Act (and shall provide the requested information set forth on
Schedule A). The Investor is not an entity formed for the specific purpose of
acquiring the Shares.

b. The Investor acknowledges and agrees that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. The Investor acknowledges and agrees that the Shares may not be offered,
resold, transferred, pledged or otherwise disposed of by the Investor absent an
effective registration statement under the Securities Act except (i) to Oaktree
or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales
that occur outside the United States within the meaning of Regulation S under
the Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of clauses (i) and
(iii) in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates representing the
Shares shall contain a restrictive legend to such effect and, as a result, the
Investor may not be able to readily offer, resell, transfer, pledge or otherwise
dispose of the Shares and may be required to bear the financial risk of an
investment in the Shares for an indefinite period of time. The Investor
acknowledges and agrees that the Shares will not immediately be eligible for
resale pursuant to Rule 144 promulgated under the Securities Act. The Investor
acknowledges and agrees that it has been advised to consult legal counsel prior
to making any offer, resale, pledge or transfer of any of the Shares.

 

4



--------------------------------------------------------------------------------

c. The Investor acknowledges and agrees that the Investor is purchasing the
Shares from Oaktree. The Investor further acknowledges that there have been no
representations, warranties, covenants and agreements made to the Investor by or
on behalf of Oaktree, the Company, any of their respective affiliates or any
control persons, officers, directors, employees, partners, agents or
representatives of any of the foregoing or any other person or entity, expressly
or by implication, other than those representations, warranties, covenants and
agreements of Oaktree expressly set forth in this Subscription Agreement.

d. The Investor’s acquisition and holding of the Shares will not constitute or
result in a non-exempt prohibited transaction under Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, Section 4975 of the Internal
Revenue Code of 1986, as amended, or any applicable similar law.

e. The Investor acknowledges and agrees that the Investor has received such
information as the Investor deems necessary in order to make an investment
decision with respect to the Shares, including, with respect to Oaktree, the
Transaction and the business of the Company and its subsidiaries. Without
limiting the generality of the foregoing, the Investor acknowledges that he, she
or it has reviewed Oaktree’s filings with the SEC. The Investor acknowledges and
agrees that the Investor and the Investor’s professional advisor(s), if any,
have had the full opportunity to ask such questions, receive such answers and
obtain such information as the Investor and such Investor’s professional
advisor(s), if any, have deemed necessary to make an investment decision with
respect to the Shares.

f. The Investor became aware of this offering of the Shares solely by means of
direct contact between the Investor and Oaktree, the Company or a representative
of Oaktree or the Company, and the Shares were offered to the Investor solely by
direct contact between the Investor and Oaktree, the Company or a representative
of Oaktree or the Company. The Investor did not become aware of this offering of
the Shares, nor were the Shares offered to the Investor, by any other means. The
Investor acknowledges that the Shares (i) were not offered by any form of
general solicitation or general advertising and (ii) are not being offered in a
manner involving a public offering under, or in a distribution in violation of,
the Securities Act, or any state securities laws. The Investor acknowledges that
it is not relying upon, and has not relied upon, any statement, representation
or warranty made by any person, firm or corporation (including, without
limitation, Oaktree, the Company, the Placement Agents (defined below), any of
their respective affiliates or any control persons, officers, directors,
employees, partners, agents or representatives of any of the foregoing), other
than the representations and warranties of Oaktree contained in Section 5 of
this Subscription Agreement, in making its investment or decision to invest in
Oaktree.

g. The Investor acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Shares, including those set forth
in Oaktree’s filings with the SEC. The Investor has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares, and the Investor has sought
such accounting, legal and tax advice as the Investor has considered necessary
to make an informed investment decision. The Investor will not look to the
Placement Agents for all or part of any such loss or losses the Investor may
suffer and is able to sustain a complete loss on its investment in the Shares.

h. Alone, or together with any professional advisor(s), the Investor has
adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the Investor
and that the Investor is able at this time and in the foreseeable future to bear
the economic risk of a total loss of the Investor’s investment in Oaktree. The
Investor acknowledges specifically that a possibility of total loss exists.

i. In making its decision to purchase the Shares, the Investor has relied solely
upon independent investigation made by the Investor. Without limiting the
generality of the foregoing, the Investor has not relied on any statements or
other information provided by or on behalf of either Placement Agent or any of
their respective affiliates or any control persons, officers, directors,
employees, partners, agents or representatives of any of the foregoing
concerning Oaktree, the Company, the Transaction, the Transaction Agreement,
this Subscription Agreement or the transactions contemplated hereby or thereby,
the Shares or the offer and sale of the Shares.

j. The Investor acknowledges that the Placement Agents: (i) have not provided
the Investor with any information or advice with respect to the Shares,
(ii) have not made or make any representation, express or

 

5



--------------------------------------------------------------------------------

implied as to Oaktree, the Company, the Company’s credit quality, the Shares or
the Investor’s purchase of the Shares, (iii) have not acted as the Investor’s
financial advisor or fiduciary in connection with the issue and purchase of
Shares, (iv) may have acquired, or during the term of the Shares may acquire,
non-public information with respect to the Company, which the Investor agrees
need not be provided to it, (v) may have existing or future business
relationships with Oaktree and the Company (including, but not limited to,
lending, depository, risk management, advisory and banking relationships) and
will pursue actions and take steps that it deems or they deem necessary or
appropriate to protect its or their interests arising therefrom without regard
to the consequences for a holder of Shares, and that certain of these actions
may have material and adverse consequences for a holder of Shares.

k. The Investor acknowledges that it has not relied on the Placement Agents in
connection with its determination as to the legality of its acquisition of the
Shares or as to the other matters referred to herein and the Investor has not
relied on any investigation that the Placement Agents, any of their affiliates
or any person acting on their behalf have conducted with respect to the Shares,
Oaktree or the Company. The Investor further acknowledges that it has not relied
on any information contained in any research reports prepared by the Placement
Agents or any of their affiliates.

l. The Investor acknowledges and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.

m. The Investor, if not an individual, has been duly formed or incorporated and
is validly existing and is in good standing under the laws of its jurisdiction
of formation or incorporation, with power and authority to enter into, deliver
and perform its obligations under this Subscription Agreement.

n. The execution, delivery and performance by the Investor of this Subscription
Agreement are within the powers of the Investor, have been duly authorized and
will not constitute or result in a breach or default under or conflict with any
order, ruling or regulation of any court or other tribunal or of any
governmental commission or agency, or any agreement or other undertaking, to
which the Investor is a party or by which the Investor is bound, and, if the
Investor is not an individual, will not violate any provisions of the Investor’s
organizational documents, including, without limitation, its incorporation or
formation papers, bylaws, indenture of trust or partnership or operating
agreement, as may be applicable. The signature on this Subscription Agreement is
genuine, and the signatory, if the Investor is an individual, has legal
competence and capacity to execute the same or, if the Investor is not an
individual, the signatory has been duly authorized to execute the same, and this
Subscription Agreement constitutes a legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms except
as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

o. The Investor is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (each, a “Prohibited Investor”). The
Investor agrees to provide law enforcement agencies, if requested thereby, such
records as required by applicable law, provided that the Investor is permitted
to do so under applicable law. If the Investor is a financial institution
subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as
amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing
regulations (collectively, the “BSA/PATRIOT Act”), the Investor maintains
policies and procedures reasonably designed to comply with applicable
obligations under the BSA/PATRIOT Act. To the extent required, it maintains
policies and procedures reasonably designed for the screening of its investors
against the OFAC sanctions programs, including the OFAC List. To the extent
required by applicable law, the Investor maintains policies and procedures
reasonably designed to ensure that the funds held by the Investor and used to
purchase the Shares were legally derived.

 

6



--------------------------------------------------------------------------------

p. No disclosure or offering document has been prepared by Credit Suisse
Securities (USA) LLC, Deutsche Bank Securities Inc. or any of their respective
affiliates (each a “Placement Agent” and, collectively, the “Placement Agents”)
in connection with the offer and sale of the Shares.

q. Neither Placement Agent, nor any of its respective affiliates nor any control
persons, officers, directors, employees, partners, agents or representatives of
any of the foregoing have made any independent investigation with respect to
Oaktree, the Company or its subsidiaries or any of their respective businesses,
or the Shares or the accuracy, completeness or adequacy of any information
supplied to the Investor by Oaktree.

r. In connection with the issue and purchase of the Shares, neither Placement
Agent has acted as the Investor’s financial advisor or fiduciary.

s. The Investor has or has commitments to have and, when required to deliver
payment to Oaktree pursuant to Section 2 above, will have, sufficient funds to
pay the Subscription Amount and consummate the purchase and sale of the Shares
pursuant to this Subscription Agreement.

7. Registration Rights. In the event that the Shares are not registered in
connection with the consummation of the Transaction, Oaktree agrees that, within
forty-five (45) calendar days after the consummation of the Transaction, it will
file with the SEC (at the its sole cost and expense) a registration statement
registering the resale of the Shares (the “Registration Statement”), and it
shall use its commercially reasonable efforts to have the Registration Statement
declared effective as soon as practicable after the filing thereof, but no later
than the earlier of (i) sixty (60) calendar days after the filing thereof (or
ninety (90) calendar days after the filing thereof if the SEC notifies Oaktree
that it will “review” the Registration Statement) and (ii) ten (10) Business
Days after Oaktree is notified (orally or in writing, whichever is earlier) by
the SEC that the Registration Statement will not be “reviewed” or will not be
subject to further review (such earlier date, the “Effectiveness Date”). Oaktree
agrees to cause such Registration Statement, or another shelf registration
statement that includes the Shares to be sold pursuant to this Subscription
Agreement, to remain effective until the earliest of (i) the second anniversary
of the Closing, (ii) the date on which the Investor ceases to hold any Shares
issued pursuant to this Subscription Agreement, or (iii) on the first date on
which the Investor is able to sell all of its Shares issued pursuant to this
Subscription Agreement (or shares received in exchange therefor) under Rule 144
of the Securities Act within 90 days without limitation as to the amount of such
securities that may be sold. The Investor agrees to disclose its ownership to
Oaktree upon request to assist it in making the determination described above.
Oaktree may amend the Registration Statement so as to convert the Registration
Statement to a Registration Statement on Form S-3 at such time after Oaktree
becomes eligible to use such Form S-3. The Investor acknowledges and agrees that
Oaktree may suspend the use of any such registration statement if it determines
that in order for such registration statement not to contain a material
misstatement or omission, an amendment thereto would be needed to include
information that would at that time not otherwise be required in a current,
quarterly, or annual report under the Exchange Act; provided, that, (I) Oaktree
shall not so delay filing or so suspend the use of the Registration Statement
for a period of more than ninety (90) consecutive days or more than a total of
one hundred-twenty (120) calendar days, in each case in any three hundred sixty
(360) day period and (II) Oaktree shall use commercially reasonable efforts to
make such Registration Statement available for the sale by the Investor of such
securities as soon as practicable thereafter. Oaktree’s obligations to include
the Shares issued pursuant to this Subscription Agreement (or shares issued in
exchange therefor) for resale in the Registration Statement are contingent upon
the Investor furnishing in writing to Oaktree such information regarding the
Investor, the securities of Oaktree held by the Investor and the intended method
of disposition of such Shares, which shall be limited to non-underwritten public
offerings, as shall be reasonably requested by Oaktree to effect the
registration of such Shares, and shall execute such documents in connection with
such registration as Oaktree may reasonably request that are customary of a
selling stockholder in similar situations.

8. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto and the Company to
terminate this Subscription Agreement, (c) Oaktree’s notification to the
Investor in writing that it has, with the prior written consent of the Company,
abandoned its plans to move forward with the Transaction, (d) 30 days after the
Outside Date (as defined in the Transaction Agreement), if the Closing has not
occurred by such date, or (e) if any of the conditions to Closing set forth in
Section 3 of this Subscription Agreement are not satisfied or waived, or

 

7



--------------------------------------------------------------------------------

are not capable of being satisfied, on or prior to the Closing and, as a result
thereof, the transactions contemplated by this Subscription Agreement will not
be and are not consummated at the Closing (the termination events described in
clauses (a)–(e) above, collectively, the “Termination Events”); provided that
nothing herein will relieve any party from liability for any willful breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from any such willful breach. Oaktree shall notify the Investor of the
termination of the Transaction Agreement promptly after the termination of such
agreement. Upon the occurrence of any Termination Event, this Subscription
Agreement shall be void and of no further effect and any monies paid by the
Investor to Oaktree in connection herewith shall promptly (and in any event
within one business day) following the Termination Event be returned to the
Investor.

9. Trust Account Waiver. The Investor acknowledges that Oaktree is a blank check
company with the powers and privileges to effect a merger, asset acquisition,
reorganization or similar business combination involving Oaktree and one or more
businesses or assets. The Investor further acknowledges that, as described in
Oaktree’s prospectus relating to its initial public offering dated July 17, 2019
(the “Prospectus”) available at www.sec.gov, substantially all of Oaktree’s
assets consist of the cash proceeds of Oaktree’s initial public offering and
private placement of its securities, and substantially all of those proceeds
have been deposited in a trust account (the “Trust Account”) for the benefit of
Oaktree, its public shareholders and the underwriters of Oaktree’s initial
public offering. Except with respect to interest earned on the funds held in the
Trust Account that may be released to Oaktree to pay its tax obligations, if
any, the cash in the Trust Account may be disbursed only for the purposes set
forth in the Prospectus. For and in consideration of Oaktree entering into this
Subscription Agreement, the receipt and sufficiency of which are hereby
acknowledged, the Investor hereby irrevocably waives any and all right, title
and interest, or any claim of any kind it has or may have in the future, in or
to any monies held in the Trust Account, and agrees not to seek recourse against
the Trust Account as a result of, or arising out of, this Subscription
Agreement; provided, however, that nothing in this Section 9 shall be deemed to
limit the Investor’s right, title, interest or claim to any monies held in the
Trust Account by virtue of its record or beneficial ownership of Class A Shares
currently outstanding on the date hereof, pursuant to a validly exercised
redemption right with respect to any such Class A Shares, except to the extent
that the Investor has otherwise agreed with Oaktree to not exercise such
redemption right.

10. Miscellaneous.

a. Neither this Subscription Agreement nor any rights that may accrue to the
Investor hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned.

b. Oaktree may request from the Investor such additional information as Oaktree
may deem necessary to register the resale of the Shares and evaluate the
eligibility of the Investor to acquire the Shares, and the Investor shall
provide such information as may reasonably be requested. The Investor
acknowledges that Oaktree may file a copy of this Subscription Agreement with
the SEC as an exhibit to a periodic report or a registration statement of
Oaktree.

c. The Investor acknowledges that Oaktree, the Company, the Placement Agents and
others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, the Investor agrees to promptly notify Oaktree, the Company and
the Placement Agents if any of the acknowledgments, understandings, agreements,
representations and warranties set forth in Section 6 above are no longer
accurate in any material respect (other than those acknowledgments,
understandings, agreements, representations and warranties qualified by
materiality, in which case the Investor shall notify Oaktree and the Placement
Agent if they are no longer accurate in all respects). The Investor acknowledges
and agrees that each purchase by the Investor of Shares from Oaktree will
constitute a reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by the
Investor as of the time of such purchase.

d. Oaktree, the Company and the Placement Agents are each entitled to rely upon
this Subscription Agreement and each is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby; provided, however, that the foregoing clause of this
Section 10(d) shall not give the Company or the Placement Agents any rights
other than those expressly set forth herein and, without limiting the generality
of the foregoing and

 

8



--------------------------------------------------------------------------------

for the avoidance of doubt, in no event shall the Company be entitled to rely on
any of the representations and warranties of Oaktree set forth in this
Subscription Agreement.

e. All of the agreements, representations and warranties made by each party
hereto in this Subscription Agreement shall survive the Closing.

f. This Subscription Agreement may not be modified, waived or terminated (other
than pursuant to the terms of Section 8 above) except by an instrument in
writing, signed by each of the parties hereto, provided, however, that no
modification or waiver by Oaktree of the provisions of this Subscription
Agreement shall be effective without the prior written consent of the Company
(other than modifications or waivers that are solely ministerial in nature or
otherwise immaterial and do not affect any economic or any other material term
of this Subscription Agreement). No failure or delay of either party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, or any
course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have hereunder.

g. This Subscription Agreement (including the schedule hereto) constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof. Except as set forth in Section 8,
Section 10(c), Section 10(d), Section 10(f), this Section 10(g), the last
sentence of Section 10(k) and Section 11 with respect to the persons
specifically referenced therein, this Subscription Agreement shall not confer
any rights or remedies upon any person other than the parties hereto, and their
respective successor and assigns, and the parties hereto acknowledge that such
persons so referenced are third party beneficiaries of this Subscription
Agreement for the purposes of, and to the extent of, the rights granted to them,
if any, pursuant to the applicable provisions.

h. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

i. If any provision of this Subscription Agreement shall be adjudicated by a
court of competent jurisdiction to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions of this
Subscription Agreement shall not in any way be affected or impaired thereby and
shall continue in full force and effect.

j. This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

k. The parties hereto acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement, without posting
a bond or undertaking and without proof of damages, to enforce specifically the
terms and provisions of this Subscription Agreement, this being in addition to
any other remedy to which such party is entitled at law, in equity, in contract,
in tort or otherwise. The parties hereto acknowledge and agree that the Company
shall be entitled to specifically enforce the Investor’s obligations to fund the
Subscription Amount and the provisions of the Subscription Agreement of which
the Company is an express third party beneficiary, in each case, on the terms
and subject to the conditions set forth herein.

l. This Subscription Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware (regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof) as to
all matters (including any action, suit, litigation, arbitration, mediation,
claim, charge,

 

9



--------------------------------------------------------------------------------

complaint, inquiry, proceeding, hearing, audit, investigation or reviews by or
before any governmental entity related hereto), including matters of validity,
construction, effect, performance and remedies

m. Each party hereto hereby and any person asserting rights as a third party
beneficiary may do so only if he, she or it irrevocably agrees that any action,
suit or proceeding between or among the parties hereto, whether arising in
contract, tort or otherwise, arising in connection with any disagreement,
dispute, controversy or claim arising out of or relating to this Subscription
Agreement or any related document or any of the transactions contemplated hereby
or thereby (“Legal Dispute”) shall be brought only to the exclusive jurisdiction
of the courts of the State of Delaware or the federal courts located in the
State of Delaware, and each party hereto hereby consents to the jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding that is brought in any such court has been
brought in an inconvenient forum. During the period a Legal Dispute that is
filed in accordance with this Section 10(m) is pending before a court, all
actions, suits or proceedings with respect to such Legal Dispute or any other
Legal Dispute, including any counterclaim, cross-claim or interpleader, shall be
subject to the exclusive jurisdiction of such court. Each party hereto and any
person asserting rights as a third party beneficiary may do so only if he, she
or it hereby waives, and shall not assert as a defense in any Legal Dispute,
that (a) such party is not personally subject to the jurisdiction of the above
named courts for any reason, (b) such action, suit or proceeding may not be
brought or is not maintainable in such court, (c) such party’s property is
exempt or immune from execution, (d) such action, suit or proceeding is brought
in an inconvenient forum, or (e) the venue of such action, suit or proceeding is
improper. A final judgment in any action, suit or proceeding described in this
Section 10(m) following the expiration of any period permitted for appeal and
subject to any stay during appeal shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable Laws. EACH OF THE PARTIES HERETO AND ANY PERSON ASSERTING RIGHTS AS A
THIRD PARTY BENEFICIARY MAY DO SO ONLY IF HE, SHE OR IT IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS
ASSERTED IN ANY LEGAL DISPUTE RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM RELATING THERETO. IF
THE SUBJECT MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN WHICH THE WAIVER OF JURY
TRIAL IS PROHIBITED, NO PARTY HERETO NOR ANY PERSON ASSERTING RIGHTS AS A THIRD
PARTY BENEFICIARY SHALL ASSERT IN SUCH LEGAL DISPUTE A NONCOMPULSORY
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. FURTHERMORE, NO PARTY HERETO NOR ANY PERSON
ASSERTING RIGHTS AS A THIRD PARTY BENEFICIARY SHALL SEEK TO CONSOLIDATE ANY SUCH
LEGAL DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY
TRIAL CANNOT BE WAIVED.

11. Non-Reliance and Exculpation12. . The Investor acknowledges that it is not
relying upon, and has not relied upon, any statement, representation or warranty
made by any person, firm or corporation (including, without limitation, the
Placement Agents, any of their respective affiliates or any control persons,
officers, directors, employees, partners, agents or representatives of any of
the foregoing), other than the statements, representations and warranties of
Oaktree expressly contained in Section 5 of this Subscription Agreement, in
making its investment or decision to invest in Oaktree. The Investor
acknowledges and agrees that none of (i) any other investor pursuant to this
Subscription Agreement or any other subscription agreement related to the
private placement of the Shares (including the investor’s respective affiliates
or any control persons, officers, directors, employees, partners, agents or
representatives of any of the foregoing), (ii) the Placement Agents, their
respective affiliates or any control persons, officers, directors, employees,
partners, agents or representatives of any of the foregoing, or (iii) any other
party to the Transaction Agreement or any Non-Party Affiliate, shall have any
liability to the Investor, or to any other investor, pursuant to, arising out of
or relating to this Subscription Agreement or any other subscription agreement
related to the private placement of the Shares, the negotiation hereof or
thereof or its subject matter, or the transactions contemplated hereby or
thereby, including, without limitation, with respect to any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Shares or with respect to any claim (whether in tort, contract
or otherwise) for breach of this Subscription Agreement or in respect of any
written or oral representations made or alleged to be made in connection
herewith, as expressly provided herein, or for any actual or alleged
inaccuracies, misstatements or omissions with respect to any information or
materials of any kind furnished by Oaktree, the Company, the Placement Agents or
any Non-Party Affiliate concerning Oaktree, the Company, the

 

10



--------------------------------------------------------------------------------

Placement Agents, any of their controlled affiliates, this Subscription
Agreement or the transactions contemplated hereby. For purposes of this
Subscription Agreement, “Non-Party Affiliates” means each former, current or
future officer, director, employee, partner, member, manager, direct or indirect
equityholder or affiliate of Oaktree, the Company, any Placement Agent or any of
Oaktree’s, the Company’s or any Placement Agent’s controlled affiliates or any
family member of the foregoing.

13. Disclosure. Oaktree shall, by 9:00 a.m., New York City time, on the first
(1st) Business Day immediately following the date of this Subscription
Agreement, issue one or more press releases or file with the SEC a Current
Report on Form 8-K (collectively, the “Disclosure Document”) disclosing all
material terms of the transactions contemplated hereby and by the Other
Subscription Agreements, the Transaction and any other material, nonpublic
information that Oaktree has provided to the Investor at any time prior to the
filing of the Disclosure Document. Upon the issuance of the Disclosure Document,
to the actual knowledge of Oaktree, the Investor shall not be in possession of
any material, non-public information received from Oaktree or any of its
officers, directors, or employees or agents, and the Investor shall no longer be
subject to any confidentiality or similar obligations under any current
agreement, whether written or oral, with Oaktree or any of its affiliates,
relating to the transactions contemplated by this Subscription Agreement.
Notwithstanding anything in this Subscription Agreement to the contrary, Oaktree
shall not publicly disclose the name of the Investor or any of its affiliates or
advisers, or include the name of the Investor or any of its affiliates or
advisers in any press release or in any filing with the SEC or any regulatory
agency or trading market, without the prior written consent of the Investor,
except (i) as required by the federal securities law or pursuant to other
routine proceedings of regulatory authorities, (ii) to the extent such
disclosure is required by law, at the request of the staff of the SEC or
regulatory agency or under the regulations of any national securities exchange
on which Oaktree’s securities are listed for trading or (iii) to the extent such
announcements or other communications contain only information previously
disclosed in a public statement, press release or other communication previously
approved in accordance with this Section 13.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor:       State/Country of Formation or Domicile: By:  

 

      Name:  

 

      Title:  

 

     

 

Name in which Shares are to be registered (if different):     Date: ________,
2020 Investor’s EIN:     Business Address-Street:     Mailing Address-Street (if
different): City, State, Zip:     City, State, Zip:

 

Attn:  

 

    Attn:  

 

 

Telephone No.:     Telephone No.: Facsimile No.:     Facsimile No.: Number of
Shares subscribed for:     Aggregate Subscription Amount: $     Price Per Share:
$10.00

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by Oaktree in the
Closing Notice. To the extent the offering is oversubscribed, the number of
Shares received may be less than the number of Shares subscribed for.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Oaktree has accepted this Subscription Agreement as of the
date set forth below.

 

OAKTREE ACQUISITION CORP. By:  

             

Name:   Title:  

Date:                         , 2020



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF THE INVESTOR

 

A.

QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

☐ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act (a “QIB”)).

 

B.

INSTITUTIONAL ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

 

  1.

☐ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act), and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

  2.

☐ We are not a natural person.

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. The Investor has
indicated, by marking and initialing the appropriate box below, the provision(s)
below which apply to the Investor and under which the Investor accordingly
qualifies as an “accredited investor.”

☐ Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company;

☐ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

☐ Any employee benefit plan, within the meaning of the Employee Retirement
Income Security Act of 1974, if a bank, insurance company, or registered
investment adviser makes the investment decisions, or if the plan has total
assets in excess of $5,000,000;

☐ Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, similar business trust, or partnership, not formed for the specific
purpose of acquiring the securities offered, with total assets in excess of
$5,000,000;

☐ Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or

☐ Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

This page should be completed by the Investor

and constitutes a part of the Subscription Agreement.